DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on June 23, 2020.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not clearly written (i.e., “to a portion near the condenser” fails to clearly set forth the relative location of the sprayed water and the condenser because it is not clear to which element the term “a portion” is intended to refer and also because it is also not clear which distances are encompassed by the undefined relative term “near”) and because it contains grammatical/idiomatic informalities (i.e., “as water to be sprayed by the spray nozzle” at the end of the abstract is not set forth in proper English).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, thus failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain grammatical and idiomatic errors.
For example, a number of limitations throughout the apparatus claims begin with the phrase “to be” (i.e., “to be sprayed by the spray nozzle” in the last line of claim 1; “to be at one end in a vehicle width direction closer to the water supply port” in the last two lines of claim 3; “to be positioned on a front side” in lines 3-4 of claim 4; “to be at one end in the vehicle” in lines 5-6 of claim 4; “to be positioned on a rear side” in line 6 of claim 6), thus potentially seeming to recite contingent intended use limitations. However, in context and in view of the original disclosure and the unusual tense of these functional limitations, the intended scope of protection sought by these limitations and by the claims containing the same are not clearly set forth, thus rendering the claims indefinite to some degree at least. 

It is not clear whether the limitations “at one end in a vehicle width direction” at the end of claim 3 are intended to refer to one end of the vehicle or to one end of the floor of the passenger compartment or to one end of the passenger compartment or to one end of some other structural element, thus rendering the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought. It is recommended that applicant add limitations to provide a clearer context for the aforementioned limitations. 
The limitations “on a front side” and “on a rear side” in claim 4 also do not clearly set forth the relative contingent position of the respective water tanks recited by the claim both because the terms “front” and “rear” are undefined relative terms and also because it is not clear whether the sides intended to be referenced thereby are the sides of the tanks or to the sides of the vehicle or to the sides of some other structural element, thus rendering indefinite the metes and bounds sought by claim 4. Again, it is recommended that applicant add limitations to provide a clearer context for the aforementioned limitations. 
There is no clear antecedent basis in the claims for the limitations “both side surfaces” [claim 5, line 2], “the other of the side surfaces” [claim 5, line 3], and “the side surfaces” [claim 5, line 3]. 
The limitations "on one of both side surfaces in the vehicle width direction and not provided on the other of the side surfaces” in claim 5 are not clear as written because it is not clear whether the term “both side surfaces” is intended to refer to the side surfaces of the vehicle (although any given vehicle typically has more than just two side surfaces” or to the two side surfaces of some other element, thus further rendering indefinite the metes and bounds of protection sought by the claims. And, again, is recommended that applicant add limitations to provide a clearer context for the aforementioned limitations. 
Any claim not specifically cited above is rejected at least for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeweke et al. (Pub. No. US 2010/0307176 A1). 
Zeweke et al. (especially Figure 1) discloses a vehicle air conditioner 22 installed in a vehicle 16 essentially as claimed, including, for example: an evaporator 30 that causes heat exchange between air in an interior of a passenger compartment 20 and a coolant (i.e., the refrigerant flowing through the HVAC system 22); a condenser 40 that causes heat exchange between the coolant (i.e., the refrigerant flowing through the HVAC system 22) and outside air (i.e., the air in engine compartment 18 which is air outside of the passenger compartment 20); a spray nozzle 66 that sprays water 68 to the outside air flowing to the condenser 40; and, a water tank 44 that stores condensed water generated in the evaporator 30 (i.e., which flows to the tank via condensate drain line 54) and water supplied from outside (i.e., via the fill neck/cap 48; see paragraph [0012] as well), as water 68 to be sprayed by the spray nozzle 66.
The reference thus clearly reads on the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best can be understood in view of the indefiniteness of the claims, claims 2 through 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zeweke et al. (Pub. No. US 2010/0307176 A1).
As explained in greater detail above with regard to the anticipation rejection of claim 1 of the instant application, Zeweke et al. (especially Figure 1) discloses a vehicle air conditioner 22 installed in a vehicle 16 essentially as claimed, including a water tank 44 with a water supply port or neck/cap 48 (see paragraph [0012] as well), provided outside of the passenger compartment 20.  
However, while Zeweke et al. discloses the water tank 44 as being disposed outside of the passenger compartment 20, Zeweke et al. discloses the water tank 44 as being disposed in the engine room 18 of the vehicle 16 instead of under the floor of the vehicle 16 as recited by claims 2 through 5 of the instant application. Nevertheless, one of ordinary skill in the art, such as a person who designs vehicles, would be able to take the teachings of Zeweke et al. and readily rearrange the water tank 44 to any one of the limited number of other locations on or in the vehicle where the water tank 44 would be outside of the passenger compartment 20 and also generally out of sight (i.e., for aesthetic purposes) while also also being readily connectable to both the water supply port or neck/cap 48 and to the spray nozzle 66. The limited number of other locations outside of the passenger compartment 20 but otherwise on or in the vehicle 16 would include various locations in the engine room 18 (as taught by Zeweke et al.), under the floor of the passenger compartment 20, and in a trunk space of the vehicle 16. The latter two locations are furthermore well-known locations for gasoline fuel tanks in gasoline-powered vehicles. Any one of the aforementioned sample of locations for the water tank 44 could reasonably be expected to be predictably workable with a reasonable expectation of successful implementation without undue experimentation. 
Therefore, at the time of filing of the instant application, it would have been an obvious matter of design choice to one of ordinary skill in the art and also obvious to try to specifically locate the water tank 44 underneath the floor of the passenger compartment 20 in order to save space in the engine room 18 by placing the water tank 44 at a central location of the vehicle 16 that close to both a water supply port on an outside surface of the vehicle 16 and to a spray nozzle 66 in the engine room 18 while keeping the water tank 44 out of sight out of aesthetic considerations, for example.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763